Citation Nr: 0715779	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and co-worker


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2005 and October 2006, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, for additional development.  
The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

The competent medical evidence, overall, does not demonstrate 
that the veteran's left knee arthritis was incurred during 
active service or is related to an inservice injury.


CONCLUSION OF LAW

Entitlement to service connection for left knee arthritis is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, in the current 
claim, the personal opinions of the veteran and his witnesses 
that his left knee arthritis was incurred during active duty 
is not a sufficient basis for awarding service connection.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he now has arthritis of the left 
knee due to an incident during combat in Vietnam.  He had to 
jump 10 to 12 feet out of a hovering helicopter while wearing 
heavy equipment.  The impact injured his left knee but due to 
incoming attack he had to run for cover.  

The veteran's service medical records, including a March 1971 
report of separation medical examination, are negative for 
complaints, symptoms, findings or diagnoses related to the 
left knee.  There is no evidence of pertinent complaints, 
symptoms, findings or diagnoses within one year of the 
veteran's separation from service.  Because the claimed 
condition was not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  Because arthritis was not 
seen within one year of the veteran's separation from 
service, presumptive service connection is not warranted.

Notwithstanding the above, the Board has assumed that at some 
point during his service the veteran did, in fact, injure his 
knee.  The fact that none of the service medical records make 
reference to this injury only provides evidence against a 
finding that this knee injury became a chronic knee problem 
following the incident cited above. 

Current VA and private treatment records include diagnoses of 
left knee arthritis many years after service.  These records 
do not support the veteran's claim because they do not 
include any nexus opinion.  Further, a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

A June 2001 VA X-ray report provides a clinical history of 
long-standing osteoarthritis of the left knee.  The report, 
however, does not link the osteoarthritis to the veteran's 
claimed inservice injury and therefore does not support his 
claim.  

In an October 2001 report, E.R.P., D.O., stated that he had 
treated the veteran since the early 1980's for a variety of 
conditions, including marked degenerative joint disease 
involving both hips and both knees.  He stated that it was 
his best medical opinion that these illnesses were related to 
the veteran's military duty in Vietnam, his exposure there to 
Agent Orange, and to his fall from a helicopter there.  

The report of a March 2006 VA orthopedic examination provides 
that the examiner reviewed the veteran's claims file, 
recounts the veteran's pertinent medical history and sets 
forth current medical findings.  The final diagnosis was 
arthritis left knee. The examiner offered the opinion that it 
was not likely that the arthritis in the veteran's left knee 
was related to his service-connected injury of 35 years ago 
since he had arthritis in both knees and both hips.  

The Board finds that the March 2006 VA opinion outweighs the 
October 2001 private opinion.  The private opinion is not 
based on a review of the veteran's service or postservice 
medical records.  It does not refer to any objective findings 
or general medical principles as support.  The opinion was 
offered by an osteopath, whose medical speciality is not 
orthopedics.  

By contrast, the VA opinion is based on a review of the 
entire record, including the October 2001 private opinion.  
The VA opinion refers to objective findings in the medical 
record.  This fact is particularly important, in the Board's 
judgment, as the references make for a more convincing 
rationale.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 471 (1993).  The VA 
examiner is an orthopedist, whose expertise concerns joints.  
In addition, the post-service medical record is found to 
support the VA opinion.

The Board recognizes that for veterans who engaged in combat 
with the enemy during active service, "the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  

The Court of Appeals for Veterans Claims has clarified that 
the term 'service connection' is used in section 1154(b) to 
refer to proof of incurrence or aggravation, rather than to 
the legal standard for entitlement to payments for 
disability.  Velez v. West, 11 Vet. App. 148, 153 (1998).  
The analysis required by 38 U.S.C.A. § 1154(b) applies only 
as to whether an injury or disease was incurred or aggravated 
at that time, i.e., in service.  It does not apply to the 
questions of whether there is a current disability or a nexus 
connecting any current disability to service.  See Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996).  The provisions of 38 C.F.R. § 1154(b) 
do not obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet. 
App. 302 (1999).

The Board finds that the veteran engaged in combat with the 
enemy, based on the fact that he received a Combat Infantry 
Badge.  Applying section 1154(b) to the facts of his case, 
the Board concludes that the veteran did injure his left knee 
while jumping out of a helicopter.  Nevertheless, the record 
is negative for any competent medical evidence that such an 
injury resulted in his current left knee arthritis many, 
many, years after service.  In fact, the March 2006 VA 
medical opinion provides that the veteran's current left knee 
arthritis is not the result the injury.  Thus, even with 
application of 38 U.S.C.A. § 1154(b), service connection for 
left knee arthritis must be denied.  The service and post-
service medical record, overall, is found to provide evidence 
against this claim.

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for left knee 
arthritis.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2001, December 2003 
and March 2005; a rating decision dated in January 2002; a 
statement of the case dated in September 2003; and 
supplemental statements of the case dated in December 2003 
and March 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decision.  The Board finds that the 
letters to the veteran, in an of themselves, provided the 
veteran with adequate notice. 

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided the veteran Dingess notice in March 2006.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant these claims.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless, as the Board has done in this case.) 

The Board finds that the RO has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted a VA examination with respect to the claim on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for left knee arthritis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


